Citation Nr: 1328656	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  11-05 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for the residuals of malaria.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a right lower extremity varicose vein disability.  

4.  Entitlement to service connection for a left lower extremity varicose vein disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs






WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c) (2012), the appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from December 1950 to December 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision of the Portland, Oregon, Regional Office (RO).  

The service connection claim for a bilateral lower extremity varicose vein disability has been recharacterized in accordance with 38 C.F.R. § 4.104, Diagnostic Code 7120, Note (2012), as reflected on the title page.  

In July 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and the transcript is of record.  






FINDINGS OF FACT

1.  On July 11, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that withdrawal of the service connection claim for the residuals of malaria is requested.  

2.  Hypertension had its onset in service.  

3.  A right lower extremity varicose vein disability had its onset in service.  

3.  A left lower extremity varicose vein disability had its onset in service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal seeking entitlement to service connection for the residuals of malaria have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012). 

2.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2012).

3.  The criteria for service connection for a right lower extremity varicose vein disability have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2012).

4.  The criteria for service connection for a left lower extremity varicose vein disability have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2012).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.

At his July 2013 Board hearing, the Veteran provided sworn testimony withdrawing the service connection claim for the residuals of malaria.  The testimony expresses his belief that there remains no allegation of specific error of fact or law in the November 2009 RO determination, denying the residuals of malaria service connection claim, and removes the matter from appellate status.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.  Dismissal of the service connection claim for the residuals of malaria is warranted.

Duties to assist and notify

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the service connection claims for the hypertension and varicose veins of the right and left lower extremity, and this is a full grant of the benefits sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Service connection claims

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.  

If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  In the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id.  

Hypertension

The Veteran's service treatment records are fire related and unavailable.  

A September 2009 VA examination report documents the Veteran's account of a military medical professional diagnosing hypertension days before separation, and of regular treatment after discharge.  The examiner confirmed a current diagnosis of hypertension but failed to provide an etiological opinion because service treatment records were unavailable.  

The supplemental November 2009 VA examination opinion recounts the evidence of record with the examiner stating an inability to provide an opinion without resorting to speculation.  

The Veteran provides a competent, credible and probative report of  the in-service diagnosis of hypertension and regular treatment for the disability since separation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Post-service medical records and his July 2013 Board testimony document a generally consistent account as to these matters.  Although medical records that might corroborate the Veteran's account are unavailable (e.g., service treatment records), the absence of these records alone is not probative evidence against the Veteran's account of in-service diagnosis of hypertension and regular treatment for the disability since separation.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

There is no adequate medical opinion of record.  The September 2009 VA examination opinion improperly relies on the lack of in-service medical evidence, without considering all competent and credible evidence of record.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  The November 2009 VA examiner simply indicates an etiological opinion may not be provided without resorting to speculation and does not explain the basis for this proposition.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

The evidence establishes the Veteran's current diagnosis of hypertension, the in service diagnosis of the disability, and his regular treatment following separation.  Service connection for hypertension is warranted.  

Varicose veins

The Veteran's service treatment records are fire related and unavailable.  

The September 2009 VA examination documents the Veteran's account of his inability to move his legs as a tank gunner in the Korean War, of his observation of varicose veins during combat, of undergoing in-service surgical treatment, and of post-service symptoms.  He was provided a current diagnosis of bilateral lower extremity varicosities but the examiner did not provide an etiological opinion.  

The November 2009 VA supplemental examination opinion reported all evidence in the claim file and the examiner stated that the Veteran's in-service duties, including standing and sitting in a vibrating tank for many hours, would likely cause lower extremity varicosities but, because there were no service treatment record documenting the disability, an etiological opinion could not be provided without resorting to speculation.  

The Veteran provides a competent, credible, and probative account of observing the onset of bilateral lower extremity varicosities in service, of in-service treatment for the disability, and of post-service symptoms since separation.  Barr v. Nicholson, 21 Vet. App. 303, 308-309 (2007).  Service department records confirm the Veteran's receipt of the Combat Infantryman's Badge for service in the Korean War, and sufficiently confirm the duties likely associated with his Military Occupational Specialty (MOS).  Moreover, the Veteran's testimony at his July 2013 hearing further bolsters his credibility as to these matters.  

Given the probative evidence confirms the duties likely associated with the Veteran's MOS, the November 2009 VA examination opinion weighs in favor of the claim because the examiner provides a clear and well reasoned opinion that such would likely result in lower extremity varicose veins.  See Nieves-Rodriguez.

The probative evidence relates bilateral lower extremity varicose veins to military service.  Service connection for right and left lower extremity varicose vein disabilities is warranted.  








ORDER

The appeal seeking entitlement to service connection for the residuals of malaria is dismissed.  

Service connection for hypertension is granted.  

Service connection for a right lower extremity varicose vein disability is granted.

Service connection for a left lower extremity varicose vein disability is granted.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


